DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 11/Line 9: Outer Body Diameter incorrectly abbreviated DOS, presumably, instead of DOB
Item 24 initially referred to as “holder body” (page 1, line 29), then “body holder” (page 2, line 18); switch continues throughout spec 
Appropriate correction is required.
Claim Objections
Claims 1, 5, 21, 22, and 27 objected to because of the following informalities: 
 Item 24 initially referred to as “holder body” (claim 1, line 5), then “body holder” (page 2, line 5); recurring in claims 1, 21, 22, and 27
Claim 5: "'the' pitch angle" lacks antecedent basis—should read "'a' pitch angle"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 4 and 5 read “’each’ spiral” suggesting there is more than one spiral.  Yet, Claim 3, from which Claims 4 and 5 depend, recites to only “’a’ spiral.”  It is unclear if there is more than one spiral or not.  If it is intended there is a respective relationship between a spiral and each groove, then applicant should explicitly state that relationship.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 16-18, 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Eckle (US-4043697-A) in view of Van Norman (US-1870350-A).
Regarding Claim 1, Eckle discloses a tool holder (Figs. 1-4) configured for rotation about a holder central axis (A) defining opposite axially forward and rearward directions (left and right respective directions parallel to A as shown in Figure 2), and opposite rotational preceding and succeeding directions (anti-clockwise and clockwise respectively rotated about imaginary A in Figure 1) with the preceding direction being the cutting direction, the tool holder comprising: a holder body (1 relative to 
Eckle does not disclose an adjustment sleeve having a sleeve central axis, the adjustment sleeve comprising: opposite forward and rearward sleeve end surfaces and a sleeve peripheral surface extending therebetween; a sleeve through hole comprising a sleeve through hole wall surface which 
Van Norman discloses an adjustment sleeve (22) having a sleeve central axis (axis at center point of Fig 4. going into and coming out of the page), the adjustment sleeve comprising: opposite forward and rearward sleeve end surfaces (bottom and top, respectively, of 22 as shown in Fig. 1) and a sleeve peripheral surface (entire outer circumferential surface of 22) extending therebetween; a sleeve through hole (hollow space between forward and rearward sleeve end surfaces and inside of inner diameter of 22) comprising a sleeve through hole wall surface (entire inner circumferential surface of 22) which extends about the sleeve central axis and connects the forward and rearward sleeve end surfaces; and at least one sleeve adjustment groove (groove of spiral, 21) recessed in the forward sleeve end surface, any and all of the sleeve adjustment grooves extending with decreasing distance from the sleeve central axis in a rotational sleeve direction (clockwise as shown in Fig. 3) defined by one of the preceding and succeeding directions (anti-clockwise and clockwise, respectively, as shown in Fig. 3); and at least one cartridge pin (20) projecting from the cartridge rearward surface, wherein: the adjustment sleeve is circumferentially disposed about the body holder, with the sleeve through hole wall surface facing the body peripheral surface so that the adjustment sleeve is rotationally displaceable with respect to the forward body portion; and at least one of the cartridge pins is located in a respective one of the 
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the rotary cutting tool disclosed in Eckle with the above teachings of Van Norma including pins on each cartridge and the corresponding adjustment sleeve in order to simultaneously adjust each cartridge in the radial direction.
Regarding Claim 2, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 1 except for wherein the inner and outer adjusted positions, different cartridge pins define at least one active cartridge pin for at least some of the insert cartridges; however, Van Norman discloses at least one active cartridge pin (Van Norman, several outer pins, 20, shown engaged with 22 in Fig. 2), for at least some of the insert cartridges (Eckle, 3, 3’). 
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle with the at least one active cartridge pin for at least some of the insert cartridges as taught by Van Norman in order to facilitate the positioning of the cutting inserts relative to the workpiece.
Regarding Claim 3, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 1 except for each sleeve adjustment groove extending along a spiral; however, Van Norman discloses a spiral groove (21) for guiding.
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle with the sleeve adjustment groove extending along a spiral path as taught by Van Norman in order to facilitate the positioning of the cutting inserts relative to the workpiece.
Regarding Claim 5, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 3 except for the pitch angle of each spiral being less than 10 degrees; however, Van Norman (Page 1 of text/Lines 67-69), discloses each spiral being less than 100 degrees.
At a time prior to filing it would have been an obvious matter of design choice to a person of skill in the art to provide the spiral being less than 10 degrees for the 60 degrees of Van Normal in the modified device of Eckle because Applicant has not disclosed that number of turns provides any advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the modified device of Eckle, and the Applicant’s invention, to perform equally well with either any of degree as taught by the modified device or the claimed less than 10 degrees because both perform the same adjusting the position of the cutting inserts.  Therefore, it would have been prima facie obvious to modify the modified device of Eckle to obtain the invention as specified in Claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of the modified device of Eckle.
In the alternative, at a time prior to filing it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spiral pitch of the modified device of Eckle be less than 10 degrees for the purpose of controlling/limiting the amount of cutting insert positioning, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding Claim 6, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 3 except for the adjustment sleeve comprising exactly one sleeve adjustment groove with a spiral center contained at the holder central axis; however, Van Norman comprises exactly one sleeve adjustment groove with a spiral center contained at the holder central axis (A).
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle with the adjustment sleeve comprising of a spiral groove 
Regarding Claim 7, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 6 except for the exactly one sleeve adjustment groove extends about the sleeve central axis between one and two turns.  Van Norman does disclose an axis at center point of Fig 4. going into and coming out of the page, but it does not disclose between one and two turns as  the Van Norman reference discloses more than two turns (Fig. 4).
At a time prior to filing it would have been an obvious matter of design choice to a person of skill in the art to provide only one or two turns to the sleeve adjustment groove of Van Norman of the modified device of Eckle because Applicant has not disclosed that number of turns provides any advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the modified device of Eckle, and the Applicant’s invention, to perform equally well with either any of turns taught by the modified device or the claimed one or two turns because both perform the same function of extending/retracting the cutting edge.  Therefore, it would have been prima facie obvious to modify the modified device of Eckle to obtain the invention as specified in Claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of modified device of Eckle.
In the alternative, at a time prior to filing it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sleeve adjustment groove of the modified device of Eckle to extend about the sleeve central axis between one and two turns for the purpose of limiting possible cutting diameter thereby increasing the strength of the cutting tool, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 8, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 7 except for the cartridge pins on the plurality of insert cartridges project from the cartridge rearward surface of their respective insert cartridges at different locations; however, Van Norman discloses a top surfaces of 15 and 16 as shown in Figs/ 5 and 6, respectively of their respective insert cartridges at different locations thereon.
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle with projecting cartridge pins on the insert cartridge rearward surfaces at different locations as taught by Van Norman in order to facilitate the positioning of the cutting inserts relative to the workpiece.
Regarding Claim 9, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 1 except for each sleeve adjustment groove intersects at least one of the sleeve through hole wall surface and the sleeve peripheral surface; however, Van Norman discloses an entire inner circumferential surface of 22 and the sleeve peripheral surface (entire outer circumferential surface of 22).
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle with each sleeve adjustment groove intersecting at least one sleeve through hole wall surface as taught by Van Norman in order to facilitate the positioning of the cutting inserts relative to the workpiece.
Regarding Claim 10, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 1 except for the rotational sleeve direction is defined by the preceding direction; however, Van Norman discloses  the groove of spiral 21 is defined by the preceding direction (clockwise as shown in Fig. 3 which is a top view).
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle with the rotational sleeve direction being defined by the 
Regarding claim 11, Eckle (in view of Van Norman) discloses the tool holder according to claim 1 including the sleeve peripheral surface that is defined by an imaginary outer sleeve cylinder (e.g., entire outer circumferential surface of 22) having an outer sleeve diameter (imaginary cylinder would have a diameter.  The sleeve through hole (hollow space between forward and rearward sleeve end surfaces and inside of inner diameter of 22) is defined by a wall surface (the walls of the hole) that is defined by an imaginary inner sleeve cylinder (the hold is cylindrical and has an inner diameter.  However, the modified device of Eckle does not disclose the inner sleeve diameter is greater than 70% of the outer sleeve diameter.
At a time prior to filing it would have been an obvious matter of design choice to a person of skill in the art to have the imaginary inner sleeve diameter greater than 70% of the imaginary outer sleeve diameter of Van Norman of the modified device of Eckle because Applicant has not disclosed the specific ratio of the two provides any advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the modified device of Eckle, and the Applicant’s invention, to perform equally well with the design taught by the modified device or the claimed 70% or greater because both perform the same function of the imaginary inner diameter being lesser than the imaginary outer diameter.  Therefore, it would have been prima facie obvious to modify the modified device of Eckle to obtain the invention as specified in Claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of the modified device of Eckle.
In the alternative, at a time prior to filing it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the imaginary inner sleeve diameter of the modified device of Eckle 70% or greater of the imaginary outer sleeve diameter for the purpose of 
Regarding Claim 12, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 1 except for at least one insert cartridge, two cartridge pins are located in a respective one of the sleeve adjustment grooves defining two active cartridge pins; however Van Norman discloses several outer pins (20) shown engaged with 22 in Fig. 2.
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle so wherein for at least one insert cartridge, two cartridge pins located in a respective one of the sleeve adjustment grooves defining two active cartridge pins as taught by Van Norman in order to facilitate the positioning of the cutting inserts relative to the workpiece.
Regarding Claim 13, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 1 except for each insert cartridge (Eckle, 3, 3’) comprises a plurality of cartridge pins (Van Norman, 20); and for each insert cartridge, at least one of the cartridge pins is not located in any of the sleeve adjustment groove (Van Norman, groove of 21), thereby defining an at least one non-active cartridge pin; however, Van Norman discloses  several inner pins (20) shown disengaged from 22 in Fig. 2.
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle with each insert cartridge comprising of a plurality of cartridge pins of which at least one cartridge pin is not located in any of the sleeve groove to define at least one non-active cartridge pin as taught by Van Norman in order to facilitate the positioning of the cutting inserts relative to the workpiece.
Regarding Claim 16, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 13, except for the outer adjusted position for at least one insert cartridge (Eckle, 3, 3’), at least one non-active cartridge pin is located radially outwards from the at least one active cartridge pin; however, Van Norman discloses with one full turn, the most radially outward pin, 20, would become inactive while the next radially inward pin would remain active as shown in Fig. 2.
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle, for at least one cartridge pin while in the outer adjusted position, at least one non-active cartridge pin is located radially outwards from the at least one active cartridge pin as taught by Van Norman in order to facilitate the positioning of the cutting inserts relative to the workpiece.
Regarding Claim 17, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 1, wherein: each body engagement surface (Eckle, 2) comprises at least one linear engagement recess (Eckle, recessed parts of 2) and/or at least one linear engagement projection (Eckle, projecting parts of 2); each cartridge engagement surface (Eckle, 13, 13’) comprises at least one linear engagement recess and/or at least one linear engagement projection; and the at least one engagement projection is engaged to the at least one engagement recess (Eckle, Figs. 1 and 2).
Regarding Claim 18, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 17, wherein: each body engagement surface (Eckle, 2) comprises a plurality of linear engagement recesses (Eckle, recessed parts of 2) and a plurality of linear engagement projections (Eckle, projecting parts of 2); each cartridge engagement surface comprises a plurality of linear engagement recesses and a plurality of linear engagement projections (Eckle, Figs. 1 and 2; Col. 3, Lines 33-35); the linear engagement recesses alternate with the linear engagement projections (Eckle, Figs. 2 and 4 show serrated alterations of the engagement surfaces); and the plurality of linear engagement recesses and the plurality of linear engagement projections form a serrated engagement between the cartridge 
Regarding Claim 20, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 17 except for the inward and outward adjustment directions to be non-perpendicular to an axial pin half-plane; however Van Norman discloses the inward and outward adjustment directions  and the inward and outward adjustment directions are non-perpendicular to an axial pin half-plane (Van Norman, Figs. 5 and 6, the half-plane linearly across all teeth) containing the holder central axis and intersecting the at least one active cartridge pin (Van Norman, several outer pins, 20, shown engaged with 22 in Fig. 2).
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle with the inward and outward adjustment directions to be non-perpendicular to an axial pin half-plane as taught by Van Norman in order to facilitate the positioning of the cutting inserts relative to the workpiece.
Regarding Claim 21, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 1, wherein in the inner and outer adjusted positions of the tool holder, the plurality of insert cartridges (Eckle, 3, 3’) are axially clamped to the holder body (Eckle, 1 relative to Fig, 1-3; 14 and 17 relative to Fig. 4) by a clamping arrangement (Eckle, 9, 9’, 10).
Regarding Claim 22, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 21, wherein: the forward body portion (Eckle, the illustrated portion of the body 1 in Fig. 2; the illustrated body 14, 17 in Fig. 4) comprises a body threaded hole (Eckle, threaded holes for 9 and 9’) recessed in the body forward surface (Eckle, the surface having the engagement surfaces 2 seen in Fig. 1; and corresponding surface in Fig. 4 of detail 14); the clamping arrangement (Eckle, 9, 9’, 10) comprises a clamping plate (Eckle, 10) comprising a plate through hole (Eckle, holes in 10 for 9, 9’) and a plurality of plate clamping portions (Eckle, circumferences of 9 and 9’ on 10); the clamping plate is 
Regarding Claim 23, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 22, wherein: each insert cartridge (Eckle, 3, 3’) comprises: a cartridge forward surface (Eckle, the nearside of 3 and 3’ as shown in Figure 1) opposite the cartridge rearward surface (Eckle, the far side of 3 and 3’ as shown in Figure 1); and an elongated cartridge pin recess (Eckle, 8 and 8’) recessed in the cartridge forward surface; the clamping plate (Eckle, 10) comprises: opposite plate forward and rearward surfaces (Eckle, nearside and far side of 10 as shown in Figure 1) and a plate peripheral surface (Eckle, top, bottom, and two side surfaces of 10 as shown in Fig. 1) extending therebetween; and a plurality of plate pins (Eckle, col. 4 lines 18--28) projecting from the rearward plate surface; and for each insert cartridge, a respective plate pin is located in the cartridge pin recess.
Regarding Claim 24, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 22, wherein: the plate through hole (Eckle, holes in 10 for 9, 9’) comprises a plate through hole threaded portion (Eckle, threaded holes in 10 for 9 and 9’ which are perpendicular to plate through holes); the plate retaining screw (Eckle, 9 and 9’) comprises a screw upper threaded portion (Eckle, left portion of 9 and 9’ as seen in Fig. 2), the screw lower threaded portion (Eckle, right portion of 9 and 9’ as seen in Fig. 2) being of opposite helical direction to the screw upper threaded portion; and the screw upper threaded portion is threadingly engaged with the plate through hole threaded portion.
Regarding Claim 25, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 1, wherein: the adjustment sleeve (Van Norman, 22) comprises a sleeve threaded through hole (Van Norman, hollow space between forward and rearward sleeve end surfaces and inside 
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle with the adjustment sleeve comprises a sleeve threaded through hole opening out to the sleeve through hole wall surface and the sleeve peripheral surface as taught by Van Norman in order to positive set the sleeve in place.
Regarding Claim 26, Eckle (in view of Van Norman) discloses a rotary cutting tool (Eckle, Figs. 1-4) comprising: a tool holder (Eckle, Figs. 1-4) in accordance with claim 1; and a plurality of cutting inserts (Eckle, 4 and 4’), each cutting insert releasably retained in a respective insert pocket (Eckle, pockets where 4 and 4’ are located).
Regarding Claim 27, Eckle (in view of Van Norman) discloses a tool holder (Eckle, Figs. 1-4) configured for rotation about a holder central axis (Eckle, A) defining opposite axially forward and rearward directions (Eckle, left and right respective directions parallel to A as shown in Figure 2), and opposite rotational preceding and succeeding directions (Eckle, anti-clockwise and clockwise respectively rotated about imaginary A in Figure 1) with the preceding direction being the cutting direction, the tool holder comprising: a holder body (Eckle, 1 relative to Fig, 1-3; 14 and 17 relative to Fig. 4) comprising: a forwardly disposed forward body portion (Eckle, the illustrated portion of the body 1 in Fig. 2; the illustrated body 14, 17 in Fig. 4) having a generally forward facing body forward surface o; and a plurality of circumferentially spaced apart insert cartridges (Eckle, 3, 3’), each comprising: an insert pocket (Eckle, pockets where 4 and 4’ are located); opposite cartridge forward and rearward surfaces (Eckle, the nearside and far side, respectively, of 3 and 3’ as shown in Figure 1), the cartridge rearward surface comprising a cartridge engagement surface (Eckle, 13, 13’) and at least one rearward projecting cartridge pin (Van Norman, 20); and a cartridge peripheral surface (Eckle, visible face of 3’ as shown in Figure 2 and corresponding face of 3) which extends between the cartridge forward and rearward surfaces; wherein: the adjustment sleeve is circumferentially disposed about the body holder, with the sleeve through hole wall surface facing the body peripheral surface, the adjustment sleeve being rotationally displaceable with respect to the forward body portion; each insert cartridge is engaged to a respective one of the body engagement surfaces and is configured to be slidingly displaced in opposite inward and outward adjustment directions (Van Norman, inward and outward, respective, directions to 
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle with an adjustment sleeve having a sleeve central axis and comprising: opposite forward and rearward sleeve end surfaces and a sleeve peripheral surface extending therebetween; a sleeve through hole comprising a sleeve through hole wall surface which extends about the sleeve central axis and connects the forward and rearward sleeve end surfaces; at least one sleeve adjustment groove, recessed in the forward sleeve end surface, and extending spirally inward for more than one turn of 360o.
 Claims 4, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eckle (US-4043697-A) in view of Van Norman (US-1870350-A) and further in view of Wunderlich (US-2630027-A).
Regarding Claim 4, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 3, wherein each spiral (Van Norman, 21) has a constant separation distance (Van Norman, constant spacing between each row spiraling grooves) between successive turns.  Eckle (in view of Van Norman) does not explicitly disclose wherein the spiral is an Archimedean spiral.
Wunderlich discloses using an Archimedean spiral (col. 3, lines 63-68) to radially adjust a rotary cutting tool.  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the rotary cutting tool disclosed in Eckle (in View of Norman) with an Archimedean spiral as taught by Wunderlich in order to simultaneously adjust each cartridge in the radial direction at a constant rate.
Regarding Claim 14, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 13; and in the inner adjusted position: for at least one insert cartridge (Eckle, 3, 3’), any non-active cartridge pins (Van Norman, several inner pins, 20, shown disengaged from 22 in Fig. 2) which are located radially inwards from the at least one active cartridge pin (Van Norman, several outer pins, 20, shown engaged with 22 in Fig. 2) are located in one of the cartridge pin storage channels, but does not disclose wherein: the forward body portion comprises a plurality of cartridge pin storage channels recessed in the body forward surface, each associated with one of the body engagement surfaces.
Wunderlich discloses a cartridge pin storage channel (Fig. 9, channel where 48 is stored) recessed in the body (18).  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the rotary cutting tool disclosed in Eckle (in view of Van Norman) with cartridge pin storage channels as taught by Wunderlich in order to allow the cartridge pins to move axially while active or non-inactive.
Regarding Claim 15, Eckle (in view of Van Norman and further in view of Wunderlich) discloses the tool holder (Eckle, Figs. 1-4), according to claim 14, wherein: each body engagement surface (Eckle, 2) comprises at least one linear engagement recess (Eckle, recessed parts of 2) and/or at least one linear engagement projection (Eckle, projecting parts of 2); and each cartridge pin storage channel (Wunderlich, Fig. 9, where 48 is stored) is arranged in a linear manner, parallel to the at least one linear engagement recess and/or the at least one linear engagement projection of the associated body engagement surface (Wunderlich, Fig. 9, top part of 8 where grooves engage with 18).
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the previously modified device of Eckle with each cartridge having the pin storage channel arranged in a linear manner, parallel to the at least one linear engagement recess and/or the at least one linear engagement projection of the associated body engagement surface as taught by Wunderlich in order to facilitate the positioning of the cutting inserts relative to the workpiece.
Regarding Claim 19, Eckle (in view of Van Norman) discloses the tool holder (Eckle, Figs. 1-4), according to claim 17, wherein: each insert cartridge (Eckle, 3, 3’) comprises a plurality of cartridge pins (Van Norman, 20); but does not disclose and for each insert cartridge, the plurality of cartridge pins are arranged in a linear manner, parallel to the at least one linear engagement recess and/or the at least one linear engagement projection located at the cartridge engagement surface.
Wunderlich discloses for each insert cartridge, the plurality of cartridge pins are arranged in a linear manner, parallel (Fig. 7, a plurality of pins, 48, seen in parallel) to the at least one linear engagement recess (Fig. 9, one pin, 48, represents plurality of pins  linear to engagement recess, recesses of grooves on top of 8) and/or the at least one linear engagement projection (Fig. 9, projections of grooves on top of 8) located at the cartridge engagement surface (Fig. 9, top surface of 8).
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the rotary cutting tool disclosed in Eckle (in View of Norman) with linear channels to provide 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hari M. Sangha whose telephone number is (571)272-5307.  The examiner can normally be reached on Mon-Thu: 0730-1730 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.M.S./Examiner, Art Unit 4185                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                     
/AMY R WEISBERG/Primary Examiner, Art Unit 3649